Exhibit 10.10

AMENDMENT NUMBER 1

TO THE

AMSOUTH BANCORPORATION

SUPPLEMENTAL THRIFT PLAN

Amended and Restated as of January 1, 2004

AmSouth Bancorporation hereby amends the AmSouth Bancorporation Supplemental
Thrift Plan (the “Plan”), effective January 1, 2006, as follows:

 

  1. By adding to the end of Section 3.1(b) the following:

Notwithstanding the foregoing, any Employee hired on or after January 1, 2006
shall be eligible to participate hereunder as of the first day of the month
coinciding with or next following the later of the Employee’s completion of one
Year of Service and the date the Employee’s Base Salary equals or exceeds
$175,000.

 

  2. All of the other terms, provisions and conditions of the Plan not herein
amended shall remain in full force and effect.

IN WITNESS WHEREOF, AmSouth Bancorporation has caused this Amendment Number 1 to
be executed this 23rd day of December, 2005, by its duly authorized officers
effective as herein stated.

 

   

AMSOUTH  BANCORPORATION

ATTEST:    

By:

      /s/ C. Dowd Ritter

 

By:

 

 

    /s/ Carl L. Gorday

     

    Chairman, President and

    Chief Executive Officer

 

        Assistant Secretary

     